J -S24044-19
                                2019 Pa. Super. 221

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


 CHARLES JACKSON

                    Appellant              :   No. 1598 EDA 2018
            Appeal from the Judgment of Sentence May 18, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0006678-2017

BEFORE:    LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.
OPINION BY STEVENS, P.J.E.:                             FILED JULY 19, 2019
      Appellant, Charles Jackson, appeals from the judgment of sentence
entered in the Court of Common Pleas of Philadelphia County after the court,

sitting as finder of fact in Appellant's non -jury trial, found him guilty of the
single count of terroristic threats filed against him. Sentenced to three years'

probation, Appellant contends the trial court erred when it permitted the
Commonwealth to amend the bill of information on the morning of trial to
include additional victims whose involvement the criminal complaint had
previously described, and he raises a challenge to the sufficiency of the
evidence with respect to one alleged victim. We affirm.

      The trial court aptly sets forth the pertinent facts and procedural history

of the case, as follows:

      Around April 27, 2017, Tracy Spruell-McMoore, [a] co-worker of
      Appellant [at the Centers for Medicare and Medicaid Services,
      located in Philadelphia], began receiving numerous phone call


   Former Justice specially assigned to the Superior Court.
J -S24044-19


     hang-ups from a number without any caller identification. She
     later began receiving voicemail messages. At first, the voicemail
     messages contained music and then later the voicemails
     contained music and a person singing along to the music. Later,
     Ms. Spruell-McMoore began receiving voicemail messages where
     the speaker said, "Hey Marine." While she was receiving voicemail
     messages, she [could not] identify the speaker's identity because
     she worked from home and [had not] been at the office in some
     time. Id. at 15-17.
     On May 1, 2017, around 9:49 PM, Ms. Spruell-McMoore answered
     the phone call from the unidentified caller. Appellant began
     casually speaking to Ms. Spruell-McMoore, to which she responded
     that she [did not] know who was on the other line. Appellant
     asked her to guess his identity, and she refused and stated that
     she would hang up unless he told her who was calling. Appellant
     finally identified himself as the unidentified caller to Ms. Spruell-
     McMoore and the two began conversing about how Appellant was
     doing while on administrative leave. N.T. at 18-20.

     [Eventually], Appellant began ranting to Ms. Spruell-McMoore
     about their co-workers. Appellant told Ms. Spruell-McMoore that
     [T.R.], a co-worker that worked in a different department than
     Ms. Spruell-McMoore, was a "weak ass Marine." Ms. Spruell-
     McMoore was confused as to why Appellant was bringing up [T.R.],
     so she asked why he was speaking about him. Appellant just
     responded that "[T.R.] is just a weak ass Marine," Marines are
     "weak, not strong," and that [T.R.] was "fake and needed to blow
     his nose and wore panties." N.T. at 21-22.

     Appellant then proceeded to complain about their manager.        .   .   .


     Appellant stated that [Manager] was "in the closet" and that she
     kept bringing him into the office to complain that his work was not
     up to par. Appellant further ranted that [Manager] was a "bitch"
     and that her complaints about his work were "bullshit."

     After he finished his tirade about [Manager], Appellant began
     commenting on another co-worker, [S.B.]. Appellant said, "I don't
     want to fuck [S.B.'s] wife, I want to fuck his mistress." Lastly,
     Appellant began ranting about their co-worker [D.D.]. Appellant
     told Spruell-McMoore that [D.D.] had pulled him into his office
     while licking his lips and running his fingers across his lips.
     Appellant said he [understood] the meaning of [D.D.'s] gestures


                                     -2
J -S24044-19


     and that he wished he could "punch that faggot in the face." N.T.
     at 23
     At some point during Ms. Spruell-McMoore's conversation with
     Appellant, Appellant said, "They don't know who they're messing
     with; I'm going to show them." Ms. Spreull-McMoore asked
     Appellant what he was talking about, to which he responded, "I'm
     going to show them I'm not the one. I see the light and not no
     house light or ceiling light, I see the real light. Soon, they'll see
     the light."

     Ms. Spruell-McMoore proceeded to ask Appellant again, what he
     was talking about. Appellant then started talking about how their
     co-workers "messed with the wrong [n -word]." Ms. Spreull-
     McMoore told Appellant not to say these things to her, to which he
     responded, "We cool; I'm not talking about you.       I'm not
     threatening you." Ms. Spruell-McMoore responded that she [was
     not] concerned about her own well-being, she was concerned
     about their co-workers since she considered some of them her
     friends. N.T. at 23-24.

     Later during their conversation, Appellant said that he would "pop
     a cap in their ass" and repeatedly said that he would "peel back
     their scalp" throughout the conversation with Ms. Spruell-
     McMoore. Ms. Spruell-McMoore took these threats very seriously
     and told Appellant that it is against the law for federal employees
     to threaten a fellow employee or anyone else. She was very upset
     by the phone call and prior to the call, she had considered
     Appellant a friend of hers. Ms. Spruell-McMoore tried to get more
     information about Appellant's plans regarding their co-workers, to
     which he replied, "Don't worry about it, you will read about it on
     the news. Don't worry about it, it don't have nothing to do with
     you, we cool. Those motherfuckers RO3s [Regional Officer 3s],
     but not you." N.T. at 24-25.


     Ms.   Spruell-McMoore     became      increasingly   upset   by   this
     conversation and told Appellant he [could not] be saying he was
     going to hurt people at their job. She asked him why he wanted
     to hurt their co-workers, and he responded, "They messed with
     the wrong [n -word] and I want to show them. You'll read about
     it in the news and you'll see it on the news real soon. They're all
     working from home, but that won't last forever." Appellant almost
     constantly made these threats throughout their entire
     conversation, which lasted almost an hour. N.T. at 25-28.

                                     -3-
J -S24044-19



     After Ms. Spruell-McMoore's phone call with Appellant ended, she
     immediately called [Manager] and told her that she had received
     a phone call from Appellant and that Appellant had threatened
     [Manager] and their co-workers.       Ms. Spruell-McMoore also
     warned [Manager] to be on the lookout since the threats had
     deeply disturbed her, along with the fact that he knew their co-
     workers were currently working from home. [Manager] advised
     Ms. Spruell-McMoore to contact Criminal Protective Service and
     call the local police and that [Manager] would report it to
     management and leadership in the office. N.T. at 30, 46.

     At some point, [D.D.] and [S.B.] learned of the threats conveyed
     by Appellant directed towards them and [Manager]. Both [D.D.]
     and [S.B.] took the threats seriously and were upset and
     disconcerted by them. N.T. at 55-56, 65-66. [Both testified that
     they, too, had received numerous voicemail messages from an
     unidentified number consisting of no speaking, only music playing,
     and coughing, just as Spruell-McMoore had described. S.B.
     described how, in April, the caller spoke profanely to his wife and
     threatened S.B. that he was coming for him. Manager also
     received numerous phone calls and voice messages consisting of
     coughing and indistinct words. N.T. at 44-45.]

     On May 1, 2017, around 11 PM, Detective Jared Fitzgerald, a
     criminal investigator for the Department of Homeland Security,
     received a phone call from the Philadelphia Dispatch Center. The
     Dispatch Center told him that Ms. Spruell-McMoore had called and
     relayed the threats Appellant had made over the phone regarding
     her co-workers. Detective Fitzgerald reached out to Ms. Spruell-
     McMoore and [Manager] the following morning and Ms. Spruell-
     McMoore provided him with Appellant's phone number          .   .   .   .


     Detective Fitzgerald called Appellant under the guise that he was
     with the wrongful termination board and set up a time to meet
     with him at a library. N.T. at 68-71.

     Once Appellant arrived at the meeting place, Detective Fitzgerald
     told him he was from Homeland Security Federal Protection
     Service and began questioning Appellant about the phone calls.
     Appellant admitted he had spoken to Ms. Spruell-McMoore and
     that he had made the phone calls to his co-workers. Appellant
     claimed that [Manager] was out to get him, he admitted that he
     had left a voicemail message for [D.D.] calling him a "faggot," and
     that he had called [S.B.] and told him he "wasn't going to fuck his

                                    -4-
J -S24044-19


      mistress, he was going to fuck his wife."         Appellant further
      indicated  that Ms. Spruell-McMoore's          recitationof their
      conversation was accurate. N.T. at 73-75.



      On August 7, 2017, a preliminary hearing was conducted for
      Appellant. [The Bill of Information filed against him listed a single
      charge of terroristic threats under Pa.C.S. § 2706(a)(1) and a
      single complainant, Ms. Spruell-McMoore. The accompanying
      criminal complaint, however described all the above -listed
      employees and the phone calls they received]. At that time,
      Appellant was held on one charge of terroristic threats.

      [On the morning when trial was to commence, the Commonwealth
      moved to amend the information to add the employees listed in
      the criminal complaint as additional complainants.       The
      Commonwealth emphasized it was not adding charges. Pursuant
      to Commonwealth v. Sinclair, 897 A.2d 1218, 1221 (Pa. Super.
      2006), infra, the court granted the motion over Appellant's
      objection, and trial commenced thereafter. N.T. at 10-12.]

      Following a [non -jury] trial before [the trial court] on March 9,
      2018, Appellant was convicted of terroristic threats with the intent
      to   terrorize another, graded as a misdemeanor in the first
      degree.[] [On May 18, 2018, the trial court sentenced Appellant
      to three years' probation.]. Appellant filed [this] timely appeal  .   .




Trial Court Opinion, 11/2/18, at 3-6, 1-2, 7.
      Appellant raises the following issues for our consideration:

      1. Where Appellant was charged with a single count of terroristic
         threats, with the "victim" specified on the bill of information as
         Tracey Spruell-McMoore and the date of occurrence being on
           or about 5/1/17, did not the lower court err by permitting, at
           the start of the trial, the late amendment of the         bill of
           information to specify additional complainants with additional
           and various dates of alleged offenses; and did not granting
           these amendments, particularly the addition of new
           complainants, violate the version of Pa.R.Crim.P. 564 which
           was then applicable, as well as, violate due process?


                                      -5
J -S24044-19


      2. Although it appears that the lower court did not find the
         defendant guilty as applied to Tracey Spruell-McMoore, the
         complainant originally specified on the bill of information, to
         the extent that the lower court did convict the defendant of
         terroristic threats with respect to this complainant, was not the
         evidence insufficient as a matter of law?
Appellant's brief, at 4.

      In Appellant's first issue, he contends that the court erred in permitting

the Commonwealth to amend the bill of information on the day of trial. To
the extent Appellant's issue asserts that the trial court, in granting the
Commonwealth's motion to amend the bill of information, applied the wrong

version of Rule 564 to his detriment, we find it waived for multiple reasons.

      First, in response to the oral motion made on the morning of trial,

Appellant offered only a general objection to adding new complainants to the

bill of information. N.T., 3/9/18, at 10-11. He never posited that the court's

ruling was subject to former Rule 564, which had been in effect at the time of

the original bill of information, rather than current Rule 564 in effect on the
date of the motion. Appellant now argues for the first time on appeal that
principles of equity and due process implicated by the Commonwealth's day -

of -trial motion required the court to apply the former version of the rule, but
his failure to articulate this objection to the trial court compels us to find the
issue waived. See Pa.R.A.P. 302(a) (party must make a timely and specific

objection at trial   in    order to preserve an issue for appellate review);
Commonwealth v. Smith, --- A.3d ----, 2019 Pa. Super. 194, *2 (filed June
20, 2019) (noting it is axiomatic that "[i]ssues not raised in the lower court
are waived and cannot be raised for the first time on appeal."). See also

                                       -6-
J -S24044-19



Commonwealth v. Strunk, 953 A.2d 577, 579 (Pa. Super. 2008) (observing
even issues of constitutional dimension cannot be raised for the first time on

appeal).

      Alternatively, we may find waiver because Appellant's court -ordered
"Supplemental Statement of Errors Complained of on Appeal," filed pursuant

to Pa.R.A.P. 1925(b), fails to set forth clearly that he predicates his challenge

on the position that former Rule 564 governs the issue.                    Specifically,

Appellant's Rule 1925(b) statement states, in pertinent part:

      The defendant in this matter was charged with a single count of
      terroristic threats, with the "victim" specified on the             bill of
      information as Tracey Spruel-McMoore and the date of occurrence
      being on or about 5/1/17. The court erred by permitting, on the
      day of trial, the late amendment of the bill of information to
      specify additional complainants with additional and various dates
      of alleged offenses; these amendments, particularly the addition
      of new complainants, violated the version of Pa.R.A.P. 564 then in
      effect.
Appellant's "Supplemental Statement of Errors Complained of on Appeal," filed

9/19/18, at 1.
      Problematic for Appellant is that the phrase "then in effect" is part of
the larger sentence stating, "these amendments      .   .   .   violated the version of
Pa.R.A.P. 564 then in effect." The version then in effect at the time of the
amendments was current Rule 564. Moreover, insofar as Appellant apparently

intended the phrase to refer, instead, to the filing date of the original bill of
information, that intention   is   not apparent from a plain reading of the
statement as written.       Indeed, the trial court reasonably understood


                                      -7
J -S24044-19



Appellant's statement to invoke current Rule 564, and it authored its
responsive Rule 1925(a) opinion accordingly. See Trial Court Opinion, at 7.

The court's interpretation     is   all the more understandable when one also
considers that Appellant had never previously raised for the trial court's
consideration whether former or current Rule 564 should apply to the motion

to amend.

      We observe that, generally,

      issues not raised in a Rule 1925(b) statement will be deemed
      waived for review. An appellant's concise statement must
      properly specify the error to be addressed on appeal. In other
      words, the Rule 1925(b) statement must be "specific enough for
      the trial court to identify and address the issue [an appellant]
      wishe[s] to raise on appeal." Commonwealth v. Reeves, 907
A.2d 1, 2 (Pa.Super. 2006), appeal denied, 591 Pa. 712, 919 A.2d
956 (2007).   "[A] [c]oncise [s]tatement which is too vague to
      allow the court to identify the issues raised on appeal is the
      functional equivalent of no [c]oncise [s]tatement at all." Id. The
      court's review and legal analysis can be fatally impaired when the
      court has to guess at the issues raised. Thus, if a concise
      statement is too vague, the court may find waiver.
Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.Super. 2011) (some
internal citations omitted).

      At best, Appellant's first statement of error suffers from an ambiguity
and vagueness that left the trial court unable to identify a particular issue
Appellant wished to raise and develop on appeal. We, therefore, may find
waiver on this basis.

      Finally, even if we were to conduct merits review of Appellant's issue,

we would conclude he is entitled to no relief.      As the Comment to newly


                                         -8
J -S24044-19



amended Rule 564 clarifies, see infra, the rule represents not a substantive

departure from its previous iteration but, instead, a codification of the
development of decisional law interpreting the rule since 1974.        Because

Appellant's argument fails to explain how the court's application of the
amended rule, which merely conforms to longstanding precedent interpreting

the former version of the rule, could have altered his rights, we deem his claim

meritless.

      To the extent Appellant's challenge implicates the newly amended
version of Rule 564 in effect at the time of the motion, we observe the Rule
provides:

      [t]he court may allow an information to be amended, provided
      that the information as amended does not charge offenses arising
      from a different set of events and that the amended charges are
      not so materially different from the original charge that the
      defendant would be unfairly prejudiced. Upon amendment, the
      court may grant such postponement of trial or other relief as is
      necessary in the interests of justice.

      Comment: The rule was amended in 2016 to more accurately
      reflect the interpretation of this rule that has developed since it
      first was adopted in 1974. See Commonwealth v. Brown, 727
A.2d 541 (Pa. 1999). See also Commonwealth v. Beck, 78
      A.3d. 656 (Pa. Super 2013); Commonwealth v. Page, 965 A.2d
1212 (Pa. Super. 2009); Commonwealth v. Sinclair, 897 A.2d
1218 (Pa. Super. 2006).
Pa.R.Crim.P. 564, Comment.

      Our jurisprudence has described both the purpose of Rule 564 and the

standards by which we assess a challenge to an amended information:

      The purpose of this rule is to "ensure that a defendant is fully
      apprised of the charges, and to avoid prejudice by prohibiting the

                                     -9-
J -S24044-19


      last minute addition of alleged criminal acts of which the
      defendant   is  uninformed."    [Sinclair, 897 A.2d at 1221];
      Commonwealth v. Hoke, 928 A.2d 300,303 (Pa.Super. 2007).
      The test to be applied when evaluating a challenge to an amended
      information[, as] set forth in Commonwealth v. Bricker, 882
      A.2d 1008,1019 (Pa.Super. 2005) (citation omitted)[, is]:

            Whether the crimes specified in the original indictment
            or information involve the same basic elements and
            evolved out of the same factual situation as the crimes
            specified in the amended indictment or information.
            If so, then the defendant is deemed to have been
            placed     on   notice regarding   his         criminal
                                                     alleged
            conduct. If, however, the amended provision alleges
            a different set of events, or defenses to the amended
            crime are materially different from the elements or
            defenses to the crime originally charged, such that the
            defendant would be prejudiced by the change, then
            the amendment is not permitted.

      [Id. (quoting Commonwealth v. Davalos, 779 A.2d 1190,1194
      (Pa.Super. 2001) (citation omitted))]. Relief is warranted only
      when the amendment to the information prejudices a defendant.
      Commonwealth v. Roser, 914 A.2d 447,454 (Pa.Super. 2006),
      appeal denied 592 Pa. 788, 927 A.2d 624 (Pa.2007); Sinclair,
      897 A.2d at 1223. Factors to be considered when determining
      whether Appellant was prejudiced by the Commonwealth's
      amendment include whether the amendment changes the factual
      scenario; whether new facts, previously unknown to appellant,
      were added; whether the description of the charges changed;
      whether the amendment necessitated a change in defense
      strategy; and whether the timing of the request for the
      amendment allowed for ample notice and preparation by
      appellant. Roser, 914 A.2d at 454; Sinclair, 897 A.2d at 1223.
Page, 965 A.2d at 1223-24.
      In the instant matter, the amended information changed neither the
charge, the relevant factual scenario, nor time of the alleged offense as set
forth in the criminal complaint ten months earlier. Specifically, the criminal
complaint described Ms. Spruell-McMoore as the complainant who received

                                      - 10 -
J -S24044-19



Appellant's May 1, 2017, phone call in which he threatened certain named co-

workers at the Centers for Medicare and Medicaid Services. The complaint
developed the history leading up to this phone call by describing Appellant's

actions over the preceding thirty days, during which he allegedly placed
numerous harassing calls and voicemails to the home and cell phone numbers

of these co-workers.       So, too, did Appellant's preliminary hearing of August

7, 2017, through the testimony of Commonwealth witness Tracey Spruell-
McMoore, extensively address allegations that Appellant made statements
threatening to do harm to "three to five" named co-workers. N.T. 8/7/17, at
10-40.

      The complaint and preliminary hearing thus put Appellant on notice that

the Commonwealth would advance its terroristic threats case with evidence
that he made indirect threats to harm certain co-workers during the latest in

a series of phone calls revealing an animus toward the co-workers. Amending

the information to add the co-workers as complainants and to include the
earlier phone calls as evidence supporting the charge, therefore, did not
introduce new charges or events that would necessitate a material change in

defense strategy. Accordingly, we find no violation of Rule 564.

      In Appellant's second issue, he contends the evidence was insufficient

to convict him of terroristic threats, 18 Pa.C.S. § 2706(a)(1), with respect to
complainant Tracey Spruell-McMoore.

      When examining a challenge to the sufficiency of evidence, our standard

of review is as follows:
J -S24044-19



     The standard we apply in reviewing the sufficiency of the evidence
     is whether viewing all the evidence admitted at trial in the light
     most favorable to the verdict winner, there is sufficient evidence
     to enable the fact -finder to find every element of the crime beyond
     a reasonable doubt. In applying [the above] test, we may not
     weigh the evidence and substitute our judgment for the fact -
     finder. In addition, we note that the facts and circumstances
     established by the Commonwealth need not preclude every
     possibility of innocence. Any doubts regarding a defendant's guilt
     may be resolved by the fact -finder unless the evidence is so weak
     and inconclusive that as a matter of law no probability of fact may
     be drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the [trier] of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.
Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011) (quoting
Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).
     The Pennsylvania Crimes Code defines terroristic threats as follows:

     § 2706. Terroristic threats

  (a)      Offense defined.-A person commits the crime of terroristic
           threats if the person communicates,         either directly or
           indirectly, a threat to:

     (1)     commit any crime of violence with intent to terrorize
             another;

     (2)     cause evacuation of a building, place of assembly or facility
             of public transportation; or


     (3)     otherwise cause serious public inconvenience, or cause
             terror or serious public inconvenience with reckless
             disregard of the risk of causing such terror or inconvenience.


                                      - 12 -
J -S24044-19



18 Pa.C.S. § 2706(a).

      Based on this definition, this Court has made the following observations

with regard to proving a charge of terroristic threats:

      "[T]he Commonwealth must prove that 1) the defendant made a
      threat to commit a crime of violence, and 2) the threat was
      communicated with the intent to terrorize another or with reckless
      disregard for the risk of causing terror." Commonwealth v.
      Tizer, 454 Pa.Super. 1, 684 A.2d 597, 600 (1996). The harm
      sought to be avoided is the psychological distress that follows an
      invasion of the victim's sense of personal security. See id.
      Consequently, "[n]either the [defendant's] ability to carry out the
      threat nor [the victim's belief] that it will be carried out is an
      essential element of the crime." Id.; see also Commonwealth
      v. Hudgens, 400 Pa.Super. 79, 582 A.2d 1352, 1358 (1990).
      Similarly, "[i]t is unnecessary for an individual to specifically
      articulate the crime of violence which he or she intends to commit
      where the type of crime may be inferred from the nature of the
      statement and the context and circumstances surrounding the
      utterance of the statement." Id. Thus, "[a] direct communication
      between the defendant and the victim is not required to establish
      the crime[.]" In re L.A., 853 A.2d 388,392 (Pa.Super. 2004).
Commonwealth v. Sinnott, 976 A.2d 1184, 1187-88 (Pa.Super. 2009),
aff'd in part, rev'd on other grounds, 30 A.3d 1105 (Pa. 2011).

      Here,    the   evidence viewed    in    a   light most favorable   to   the

Commonwealth as verdict winner allowed the finder of fact to make the
reasonable inference that Appellant made his threats of violence with the
intent to terrorize not only the employees he expressly targeted in his phone

call with Spruell-McMoore, but also Ms. Spruell-McMoore, herself.

      At trial, undisputed testimony revealed Appellant had made many
"hang-up" phone calls and left harassing messages to Ms. Spruell-McMoore's

voicemail, just as he had done with the other employees whom he

                                     - 13 -
J -S24044-19



subsequently named as objects of his threats.                In one such message to
Spruell-McMoore, he mockingly said "Hey, Marine," and in their subsequent

conversation, he initially refused her demand that he identify himself other
than to say she knew him, she was his employer (which was technically
inaccurate), and she was a Marine. N.T. at 18-19. Once he identified himself

and they began to talk, he specifically insulted the Marines at length, calling
them "weak, not strong," and cited a fellow employee's status as "just a weak -

ass Marine" as the sole reason for targeting him. N.T. at 21-22. From the

outset of their conversation, therefore, Appellant was implicitly hostile toward

Ms. Spruell-McMoore.

      Appellant also subjected Spruell-McMoore to profane comments on
employees' private matters before transitioning, then, to voicing his intent to
do them serious bodily harm.                In this vein, he used extremely violent
references to "peeling back their scalps," "popping a cap in their ass," and
"Soon, they'll see the light," and "I want to show them. You'll read about it
in the news.   .   .   .   They're all working from home, but that won't last forever."

Notably, Ms. Spruell-McMoore also worked from home. N.T. at 25-26.

      Afterwards, Appellant told Spruell-McMoore not to worry about her own

personal safety, however, because "it don't have nothing to do with you, we

cool. Those motherfuckers RO3 [Regional Officer 3s], but not you." N.T. at
24-25. Spruell-McMoore is a Regional Officer 3, and Appellant had referred to

her earlier as his employer. N.T. at 26, 19.



                                             - 14 -
J -S24044-19



      Appellant contends that Ms. Spruell-McMoore's testimony that she did

not feel personally threatened by his comments necessarily defeated the
Commonwealth's case as it pertained to her as a victim.' As explained above,

however, it is unnecessary to prove a victim believed the defendant would

actually carry out threats to her personal detriment. Instead, the question is
whether Appellant intended to terrorize Spruell-McMoore with his words and

conduct.

      Here, the totality of circumstances allowed for the reasonable inference

that Appellant, in fact, did intend to terrorize Spruell-McMoore despite his
overt reassurances otherwise. Indeed, such reassurances ring hollow when

viewed against actions and statements strongly suggesting he held Spruell-

McMoore in the same low regard he had for the other named employees.
Indeed, Appellant systematically harassed Appellant anonymously for days
just as he did the others, twice identified her as a Marine before revealing his

intent to target an employee just for being a Marine, and vowed to do great
physical harm to a group of Regional Officers working from their homes-a
group to which Spruell-McMoore belonged. Appellant may not have expressly



' We note that Spruell-McMoore testified she was dismayed and upset over
Appellant's phone call. Indeed, Spruell-McMoore took his threats seriously
enough to text her manager immediately afterward and insist, despite the late
hour and her manager's reply that she was sleeping, that they presently
discuss a most urgent matter. N.T. at 29-30. She subsequently agreed to
meet with investigators to report the matter officially.



                                     - 15 -
J -S24044-19



threatened Spruell-McMoore, but his comments taken as a whole implicitly
threatened her throughout the conversation.

      We, therefore, reject Appellant's sufficiency challenge, as the evidence

sufficed to prove beyond a reasonable doubt that Appellant intended to
terrorize Spruell-McMoore along with other fellow employees.2

     Judgment of sentence affirmed.
Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/19/19




2 Appellant does not raise a challenge to the sufficiency of evidence offered to
prove he delivered his indirect threats with the intent to terrorize the other
employees. We note our concurrence with the trial court, however, that a
reasonable finder of fact could infer from the evidence that Appellant must
have known Ms. Spruell-McMoore would relate his threats to management
and, ultimately, the employees at risk.        Indeed, Ms. Spruell-McMoore
maintained a professional and responsible disposition during Appellant's
alarming words, and she cautioned him periodically that his threats and
demeaning characterizations were both inappropriate and against workplace
regulations.
                                     - 16 -